Case: 15-12681   Date Filed: 02/05/2016   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12681
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:15-cr-00016-RV-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

JAVIER MENDEZ-PEREZ,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (February 5, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:
                   Case: 15-12681      Date Filed: 02/05/2016      Page: 2 of 3


          Javier Mendez-Perez appeals his sentence of 3 years’ supervised release,

after pleading guilty to one count of unlawful reentry of a deported alien, in

violation of 8 U.S.C. § 1326(a) and (b)(1). 1 On appeal, Mendez-Perez argues that

the district court abused its discretion and procedurally erred by imposing a term of

supervised release. He contends that the district court “offered no explanation

whatsoever” for the 3-year term of supervised release. He argues that because his

case is ordinary it should be governed by U.S.S.G. § 5D1.1(c) and that no need

exists for the additional deterrent provided by supervised release.

          We review the district court’s imposition of supervised release for abuse of

discretion. United States v. Zinn, 321 F.3d 1084, 1087 (11th Cir. 2003). Where

the defendant is an alien likely to be deported after imprisonment, the district court

should not ordinarily impose a term of supervised release. U.S.S.G. § 5D1.1(c).

According to the application notes to § 5D1.1, the need to afford adequate

deterrence and to protect the public ordinarily is adequately served by a new

prosecution. U.S.S.G. § 5D1.1, comment. (n. 5). However, the district court

should consider imposing a term of supervised release where the court finds that it

would “provide an added measure of deterrence and protection based on the facts

and circumstances of a particular case.” Id.




1
    Mendez-Perez also received a prison term of 27 months. That term is not appealed.
                                                 2
                   Case: 15-12681            Date Filed: 02/05/2016            Page: 3 of 3


        Mendez-Perez’s three-year supervised release sentence is reasonable.

Mendez-Perez’s argument that the district court abused its discretion because it

offered “no reason whatsoever” for imposing a three-year term of supervised

release is without basis. During the sentencing hearing, the court clearly

considered Mendez-Perez’s recidivism and the need to deter him from attempting

to reenter the United States when imposing the supervised release sentence. In

light of Mendez-Perez’s multiple illegal reentries into the United States, 2 the

district court reasonably concluded that this was an unordinary case that required

an extra measure of deterrence. U.S.S.G. § 5D1.1, comment. (n. 5). Mendez-

Perez’s sentence is, accordingly,

        AFFIRMED.




2
  According to the presentence investigation report, Mendez-Perez was first convicted of an immigration violation
on March 28, 1998, in the Southern District of Texas. He was sentenced to three-years unsupervised probation and
deported to Mexico. Between 2003 and 2011, he was arrested in by state law enforcement in Florida and Louisiana
and deported to Mexico on at least three occasions, the last occurring on February 6, 2011. Presentence Report at ¶
12.

                                                         3